I115th CONGRESS1st SessionH. R. 177IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo bar Supreme Court decisions in certain Patient Protection and Affordable Care Act cases from citation. 
1.Barring PPACA Supreme Court cases from citationUnder Article 3, Section 2, which allows Congress to provide exceptions and regulations for Supreme Court consideration of cases and controversies, the following cases are barred from citation for the purpose of precedence in all future cases after enactment: Nat'l Fed'n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566, 2573, 183 L. Ed. 2d 450 (2012) and King v. Burwell, 135 S. Ct. 2480, 2485, 192 L. Ed. 2d 483 (2015) and Burwell v. Hobby Lobby Stores Inc., 134 S. Ct. 2751, 2782, 189 L. Ed. 2d 675 (2014).  